Davis v Prestige Mgt. Inc. (2018 NY Slip Op 08445)





Davis v Prestige Mgt. Inc.


2018 NY Slip Op 08445


Decided on December 11, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 11, 2018

Sweeny, J.P., Renwick, Mazzarelli, Moulton, JJ.


7851 300536/15

[*1]Kevin B. Davis, Plaintiff-Appellant,
vPrestige Management Inc., Defendant-Respondent.


Kevin B. Davis, appellant pro se.
Wade Clark Mulcahy, New York (Lauren A. Tarangelo of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Wilma Guzman, J.), entered on or about March 8, 2018, which, in effect, granted plaintiff's motion to reargue a prior order denying his motion for a default judgment and, upon reargument, adhered to the prior determination, unanimously dismissed, without costs, for failure to perfect the appeal in accordance with the CPLR.
The appendix submitted on this appeal, which does not contain, inter alia, the underlying motion papers, is patently
insufficient for reviewing plaintiff's contentions (see CPLR 5528[a][5]; Kenan v Levine & Blit, PLLC, 136 AD3d 554 [1st Dept 2016]; Reiss v Reiss, 280 AD2d 315 [1st Dept 2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 11, 2018
CLERK